Exhibit 10.29

October 21, 2008

Caroline Loewy

 

Re: Offer of Employment at Corcept Therapeutics Incorporated

Dear Caroline:

We are very pleased to invite you to join Corcept Therapeutics Incorporated (the
“Company”) in the role of Chief Financial Officer.

1. Duties and Responsibilities. Your initial assignment will be as Chief
Financial Officer, reporting to me in my role as CEO. You will also be a member
of our Executive Team. This offer is for a full time position with a start date
of November 28, 2008.

2. Salary. Your initial annual base salary will be $300,000 for full-time
employment, payable in accordance with the Company’s customary payroll practice.
Salary is subject to periodic review and adjustment by the Company’s management.

3. Bonus. You will be eligible to receive a cash bonus up to 30% of your base
salary for calendar year 2009. We expect you to be active in setting the goals
for our bonus plan.

4. Location. As a general rule, you will work at the Company’s principal offices
in Menlo Park. Your position may also require occasional travel to other
locations as may be necessary to fulfill your responsibilities. The Company will
reimburse your reasonable and necessary travel expenses under its standard
travel reimbursement policy.

5. Medical, Dental and Insurance Benefits. You will be eligible to receive the
Company’s standard employee benefits package. Information regarding our current
benefit plans can be discussed with Mark Strem, our Director of Business
Operations, by calling him at 650-688-8809.

6. Other Benefits. You will receive the same benefits, including separation and
change of control benefits currently in place for the rest of senior management.

7. Vacation and Holidays. You will accrue vacation at the rate of three
(3) weeks per year, assuming full-time employment. You also will be entitled to
take all paid holidays under the Company’s then-current schedule.



--------------------------------------------------------------------------------

October 21, 2008

Page 2

8. Stock Option. The executive management of the Company will recommend that the
Board of Directors grant you a stock option to purchase 800,000 shares of the
Company’s Common Stock under the terms of the Company’s 2004 Stock Option Plan.
We will endeavor to have our Board of Directors approve the grant of the award
with the following terms:

The exercise price for this option will be based on the closing price of the
Company’s stock as of the date of Board Approval, or the first day of your
employment, whichever occurs later.

Following your formal written acceptance of the stock option award, the option
will become vested according to the following schedule:

 

  (a) 25% of the option shares will vest after one year of continuous
employment; and

 

  (b) an additional 1/48th of the option shares (2.0834% of the total option
grant) will vest each succeeding month during the term of the option, so that
the entire option is vested after four years of continuous employment.

If at any time in the future your employment status changes from full-time to
part-time, there will be a proportionate reduction of the option shares that
have not yet vested at the time of such change in status.

9. Confidential Information; Employee Inventions and Confidentiality Agreement.
To enable the Company to safeguard its proprietary and confidential information,
it is a condition of employment that you agree to sign the Company’s standard
form of “Employee Inventions and Confidentiality Agreement.” A copy of this
agreement will be given to for your review upon your arrival at Corcept. We
understand that you are likely to have signed similar agreements with prior
employers, and wish to impress upon you that the Company does not want to
receive the confidential or proprietary information of others, and will support
you in respecting your lawful obligations to prior employers.

10. At-Will Employment. While we look forward to a long and mutually beneficial
relationship, should you decide to accept our offer you will be an “at-will”
employee of the Company. This means that either you or the Company may terminate
the employment relationship with or without cause at any time. Participation in
any stock option, benefit or incentive program does not assure continuing
employment for any particular period of time.



--------------------------------------------------------------------------------

October 21, 2008

Page 3

11. Authorization to Work. Federal government regulations require that all
prospective employees present documentation of their identity and demonstrate
that they are authorized to work in the United States. If you have any questions
about this requirement, which applies to U.S. citizens and non-U.S. citizens
alike, please contact Mark Strem, our Director of Business Operations at
650-688-8809.

12. Complete Offer and Agreement. This letter contains our complete
understanding and agreement regarding the terms of your employment by the
Company. There are no other, different or prior agreements or understandings on
this or related subjects. Changes to the terms of your employment can be made
only in a writing signed by you and an authorized executive of the Company.

13. Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly, and begin your full-time employment at Corcept Therapeutics by
November 28, 2008. If our offer is acceptable to you, please sign the letter in
the space indicated and return only that page to me via fax at 650-327-3218.

As we have discussed, Caroline, our team was impressed by your accomplishments
and potential, and we are enthusiastic at the prospect of you joining us. I look
forward to your early acceptance of this offer, and to your contributions to the
growth and success of Corcept Therapeutics Incorporated.

 

Very truly yours, /s/ Joseph K. Belanoff Joseph K. Belanoff Chief Executive
Officer

ACCEPTANCE OF EMPLOYMENT OFFER:

I accept the offer of employment by Corcept Therapeutics Incorporated on the
terms described in this letter.

Signature: /s/ Caroline M. Loewy

Date: November 28, 2008

My start date will be: November 28, 2008